EXHIBIT 10.1


THIS LOAN AND SECURITY AGREEMENT IS SUBJECT TO AN INTERCREDITOR AND
SUBORDINATION AGREEMENT, DATED AS OF MAY ___, 2008, AMONG NPIL PHARMA INC.,
RXELITE, INC. AND CASTLERIGG MASTER INVESTMENTS LTD.
 
LOAN AND SECURITY AGREEMENT
 
THIS AGREEMENT, made this ___ day of May, 2008, is by and between NPIL PHARMA
INC., a Delaware corporation (the “Lender”) and RXELITE, INC., a Delaware
corporation (the “Borrower”).
 
RECITALS
 
Borrower has requested that the Lender make a term loan available to Borrower,
and the Lender is willing to make such loan available to Borrower on the terms
and conditions set forth in this Agreement.
 
SECTION 1. DEFINITIONS
 
As used herein:
 
“Accounts”, “Chattel Paper”, Documents”, “Equipment”, “General Intangibles”,
“Inventory” and “Instruments” shall have the same respective meanings as are
given to those terms in the UCC.
 
“Affiliates” means as to any Person (A) any Person which, directly, or
indirectly through one or more intermediaries, controls, is controlled by or is
under common control with such Person, or (B) any Person who is a director or
executive officer (i) of such Person, (ii) of any Subsidiary of such Person or
(iii) of any Person described in clause (A) above. For purposes of this
definition, “control” of a Person shall mean the power, direct or indirect, (i)
to vote or direct the voting of more than twenty five percent (25%) of the
outstanding shares of voting stock of such Person, or (ii) to direct or cause
the direction of the management and policies of such Person whether by contract
or otherwise. In no event shall the Lender be deemed to be an Affiliate of the
Borrower.
 
“Agreement” means this Loan and Security Agreement, as it may be amended,
restated, renewed or extended from time to time.
 
“Borrower Distributions” means (i) any dividend or other distribution, whether
in cash, in kind, or otherwise, on account of or with respect to, or (ii) the
application of any funds, property or assets to the purchase, redemption or
other retirement of, any of Borrower’s equity interests or any warrants, options
or other rights with respect to any of Borrower’s equity interests.
 
“Business Day” means any day on which the state banks and national banking
associations in New York, New York are open for the conduct of ordinary
business.
 
“Capitalized Lease” means a lease that is required to be capitalized for
financial reporting purposes in accordance with GAAP.
 
“Capitalized Lease Obligation” means Indebtedness represented by obligations
under a Capitalized Lease, and the amount of such Indebtedness shall be the
capitalized amount of such obligations determined in accordance with GAAP.
 
 
 

--------------------------------------------------------------------------------

 
 
“Closing” means the valid execution and delivery of the Note, this Agreement,
and the other Loan Documents to the Lender.
 
“Collateral” has the meaning set forth in Section 4.1.
 
“Constituent Documents” means, with respect to any Person, the governing legal
documents of such Person, such as Person’s charter, certificate of
incorporation, articles of organization, operating agreement, certificate of
limited partnership, or Partnership Agreement.
 
“Default Rate” means a rate per annum equal to the Term Rate plus two percent
(2%).
 
“Event of Default” has the meaning set forth in Section 8.1.
 
“Financial Statements” means any financial statements submitted to Lender in
connection with the Loan.
 
“Financing Statements” means any one or more filings made pursuant to the UCC to
perfect the security interests in the Collateral granted to Lender pursuant to
Section 4 hereof.
 
“Fiscal Year” means, with respect to the Borrower, the calendar year period of
January 1 through December 31.
 
“GAAP” means generally accepted accounting principles as used in the United
States applied on a consistent basis as in effect from time to time.
 
“Indebtedness” means, as to any Person, all items of indebtedness whether
matured or unmatured, liquidated or unliquidated, direct or contingent, joint or
several, including without limitation:
 
(a) All indebtedness guaranteed, directly or indirectly, in any manner, or
endorsed (other than for collection or deposit in the ordinary course of
business) or discounted with recourse;
 
(b) All indebtedness in effect guaranteed, directly or indirectly, through
agreements, contingent or otherwise: (1) to purchase such indebtedness; or (2)
to purchase, sell or lease (as lessee or lessor) property, products, materials
or supplies or to purchase or sell services, primarily for the purpose of
enabling the debtor to make payment of such indebtedness or to assure the owner
of the indebtedness against loss; or (3) to supply funds to or in any other
manner invest in the debtor;
 
(c) All indebtedness secured by (or for which the holder of such indebtedness
has a right, contingent or otherwise, to be secured by) any mortgage, deed of
trust, pledge, lien, security interest or other charge or encumbrance upon
property owned or acquired subject thereto, whether or not the liabilities
secured thereby have been assumed; and
 
 
2

--------------------------------------------------------------------------------

 
 
(d) All indebtedness incurred as the lessee of facilities, goods or services
under leases that, in accordance with generally accepted accounting principles
consistently applied, should be reflected on such Person’s balance sheet.
 
“Interest Rate” means the Term Rate.
 
“Laws” means all ordinances, statutes, rules, regulations, order, injunctions,
writs or decrees of any government or political subdivision or agency thereof,
or any court of similar entity established by any thereof.
 
“Loan” means the term loan in the amount equal to the Loan Commitment made to
Borrower by Lender hereunder.
 
“Loan Commitment” means an amount equal to $3,000,000.00; provided that, so long
as no Unmatured Default or Event of Default has occurred and is continuing and
subject to Lender’s sole discretion, the Loan Commitment may be increased, upon
the written request of Borrower, by $2,000,000.00; provided that the Loan
Commitment shall at no time exceed $5,000,000.00.
 
“Loan Documents” means this Agreement, the Subordination Agreement, the Note and
any other document executed or delivered by or on behalf of the Borrower
evidencing or securing the Obligations.
 
“Loan Termination Date” means the earlier of (a) six (6) months after the
maturity date of the Senior Notes, or (b) immediately after redemption of 100%
of the Senior Note pursuant to the terms set forth in the Senior Note.
 
“Long Term Debt” means any Indebtedness which, by its terms, matures more than
one (1) year from the date of any calculation thereof, and/or which is renewable
or extendable at the option of the obligor to a date more than one (1) year from
the date of such calculation.
 
“Material Adverse Change” means a material adverse change in the business or
conditions (financial or otherwise) in the result of operations or prospects of
the Borrower taken as a whole, or in the value of the Collateral.
 
“Material Adverse Effect” means, when referring to the taking of an action or
the omission to take an action, that such action, if taken, or omission, would
have a material adverse effect on the business, condition (financial or
otherwise) results of operations or prospects of such Person, taken as a whole,
or would materially impair the value of the Collateral.
 
“Minrad Contract” means that certain Exclusive Manufacturing and Distribution
Agreement, dated as of June 9, 2004, by and between RxElite Holdings Inc. and
Minrad International, Inc., as amended to date.
 
“Note” means one or more promissory notes substantially in the form of Exhibit A
attached hereto, duly executed and delivered to Lender by Borrower, as the same
may be renewed, extended or modified from time to time.
 
 
3

--------------------------------------------------------------------------------

 
 
“Obligations” means all of the obligations of the Borrower:
 
(a) To pay the principal of and interest on the Note in accordance with the
terms thereof and to satisfy all the Borrower’s other liabilities to the Lender
hereunder, whether now existing or hereafter incurred, matured or unmatured,
direct or contingent, joint or several, including any extension, modifications,
amendments, restatements and renewals thereof and substitutions therefor;
 
(b) To repay the Lender all amounts advanced by the Lender hereunder on behalf
of the Borrower, including without limitation advances for overdrafts, principal
or interest payments to prior secured parties, mortgagees, or lienors, or for
taxes, levies, insurance, rent, repairs to or maintenance or storage of any of
the Collateral; and
 
(c) To reimburse the Lender, on demand, for all of the Lender’s reasonable
out-of-pocket expenses and costs, including the reasonable fees and expenses of
its counsel, in connection with the enforcement of this Agreement and the
documents required hereunder, including, without limitation, any proceeding
brought or threatened to enforce payment of any of the obligations referred to
in the foregoing paragraphs (a) and (b), or any suits or claims against Lender
whatsoever as a result of Lender’s execution of this Agreement and making of its
Loan, all as more specifically set forth in Sections 9.4 and 9.7 hereof; and in
addition, to reimburse the Lender for its expenses and reasonable attorneys’
fees in connection with the preparation, administration, amendment, modification
or waiver of the Agreement and the other Loan Documents.
 
“Permitted Liens” means:
 
(a) Liens in favor of Lender;
 
(b) Liens for taxes, assessments, or similar charges, incurred in the ordinary
course of business that are not delinquent;
 
(c) Pledges or deposits made in the ordinary course of business to secure
payment of workmen’s compensation, or to participate in any fund in connection
with workmen’s compensation, unemployment insurance, old-age pensions or other
social security programs;
 
(d) Liens of mechanics, materialmen, warehousemen, carriers, or other like
liens, securing obligations in the ordinary course of business that are not
delinquent;
 
(e) Good faith pledges or deposits made in the ordinary course of business to
secure performance of bids, tenders, contracts (other than for the repayment of
borrowed money) or leases, or to secure statutory obligations, or surety,
appeal, indemnity, performance or other similar bonds required in the ordinary
course of business;
 
(f) Encumbrances consisting of zoning restrictions, easements or other
restrictions on the use of real property, none of which materially impairs the
use of such property by the Borrower in the operations of its business, and none
of which is violated in any material respect by existing or proposed structures
or land use;
 
 
4

--------------------------------------------------------------------------------

 
 
(g) Existing liens set forth or described on Schedule 5.6, attached hereto and
made a part hereof, and renewals thereof;
 
(h) Statutory and common law landlord’s liens arising under any lease;
 
(i) The interests of lessees of any property of Borrower;
 
(j) The following, if the validity or amount thereof is being contested in good
faith by appropriate and lawful proceedings, so long as levy and execution
thereon have been stayed and continue to be stayed; if Borrower has posted such
security as may be required by Laws or as is reasonably satisfactory to Lender:
 
(i) Claims or liens for taxes, assessments or charges due and payable and
subject to interest or penalty;
 
(ii) Claims, liens and encumbrances upon, and defects of title to, real or
personal property, including any attachment of personal or real property or
other legal process prior to adjudication of a dispute on the merits;
 
(iii) Claims or liens of mechanics, materialmen, warehousemen, carriers, or
other like liens; and
 
(iv) Adverse judgments on appeal;
 
(k) Purchase Money Liens securing Purchase Money Indebtedness incurred in
compliance with Section 7.4; and
 
(l) Liens granted to Castlerigg Master Investments Ltd. (as collateral agent for
the holders of the Senior Note) to secure the obligations of Borrower under the
Senior Note and the other documents relating thereto.
 
“Person” means any individual, corporation, partnership, association,
joint-stock company, estate, trust, unincorporated organization, limited
liability company, joint venture, court or government or political subdivision
or agency thereof.
 
“Purchase Money Indebtedness” means
 
(a) Indebtedness created to secure the payment of all or any part of the
purchase price of any property,
 
(b) any Indebtedness incurred at the time of or within 30 days prior to or after
the acquisition of any property for the purpose of financing all or any part of
the purchase price thereof, and
 
(c) any renewals, extensions or refinancings thereof, but not any increases in
the principal amounts thereof outstanding at the time of any such renewal,
extension or refinancing.
 
“Purchase Money Lien” means any lien securing Purchase Money Indebtedness, but
only if such lien shall at all times be confined solely to the property the
purchase price of which was financed through the incurrence of the Purchase
Money Indebtedness secured by such lien.
 
 
5

--------------------------------------------------------------------------------

 
 
“Records” means correspondence, memoranda, tapes, books, discs, paper, magnetic
storage and other documents or information of any type, whether expressed in
ordinary or machine language.
 
“Senior Note” means that certain senior secured promissory note, dated December
31, 2007, issued by the Borrower to Castlerigg Master Investments Ltd. in the
principal amount of $10,500,000, as amended, restated or otherwise modified,
including, without limitation, any replacement notes.
 
“Subordination Agreement” means that certain Subordination Agreement of even
date herewith, by and among the Borrower, the Lender and Castlerigg Master
Investments Ltd., as amended, restated or otherwise modified.
 
“Subsidiary” of a Person means any Person of which more than 50% of the
outstanding voting securities or other equity interests in such Person shall, at
the time of determination, be owned directly or indirectly through one or more
Persons, and “Subsidiaries” means more than one of such Persons.
 
“Term Rate” means a fixed rate of interest equal to 15% per annum.
 
“Vaporizers” means those certain anesthetic vaporizers purchased after the date
hereof and owned by Borrower with the proceeds of the Loan hereunder.
 
“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of Delaware, as it may be amended from time to time; provided that if by
reason of mandatory provisions of law, the perfection or the effect of
perfection or non-perfection of a security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than Delaware, “UCC” means the Uniform Commercial Code as in effect in such
other jurisdiction for purposes of the provisions hereof relating to such
perfection or effect of perfection or non-perfection.
 
“Unmatured Default” means an event which but for the lapse of time or the giving
of notice, or both, would constitute an Event of Default
 
SECTION 2. THE LOAN.


Concurrently with the execution of this Agreement, Lender shall make the Loan
available to Borrower under the following terms:
 
2.1 Loan. Upon the Closing Date, the Lender shall make available to Borrower a
term loan with a principal amount of $3,000,000 to be paid at Closing. Amounts
re-paid hereunder shall not be permitted to be re-borrowed.
 
2.2 Use of Proceeds. The Loan shall be used only for the purchase of the
Vaporizers.
 
 
6

--------------------------------------------------------------------------------

 
 
2.3 Term Note. The obligations of Borrower under the Loan shall be evidenced by
one or more Notes in the form attached hereto as Exhibit A.
 
2.4 Interest Rates and Payments.
 
(a) Interest shall be charged and paid on the Loan from the date of the initial
advance until the Loan is paid at the Term Rate.
 
(b) Interest shall be computed on the basis of a 360-day year counting the
actual number of days elapsed, and shall be due and payable, subject to the
Subordination Agreement, upon the earlier of (i) each December 31 occurring
after the date hereof, or (ii), upon demand by the Lender.
 
(c) Notwithstanding the foregoing, upon the occurrence of an Event of Default
and during the continuation thereof, interest may be charged at the Default Rate
if the Lender so elects, regardless of whether the Lender has elected to
exercise any other remedies under Section 8 hereof, including, without
limitation, acceleration of the maturity of the outstanding principal of the
Note. All such interest shall be paid at the time of and as a condition
precedent to the curing of any such default to the extent any right to cure is
given.
 
(d) From time to time, the Lender shall send the Borrower statements of all
amounts due hereunder which statements, absent manifest error, shall be
considered correct and conclusively binding on the Borrower unless the Borrower
notifies the Lender to the contrary within one hundred eighty (180) days of its
receipt of any statement to which it objects. All sums payable to the Lender
hereunder shall be paid in immediately available funds prior to 12:00 noon
eastern standard time on the date when such sums are due and payable. Any
amounts received by the Lender after 12:00 noon eastern standard time on any
Business Day shall be deemed to have been received on the next Business Day.
 
(e) Subject to Section 2.6, the entire principal balance of the Loan, together
with all interest accrued thereon and all other amounts owing which constitute
the Obligations, shall be due and payable in full on the earlier of (1) the Loan
Termination Date, or (2) demand by the Lender.
 
(f) All agreements herein made are expressly limited so that in no event
whatsoever shall the interest and loan charges agreed to be paid to the Lender
for the use of the money advanced or to be advanced pursuant to this Agreement
exceed the maximum amounts collectible under applicable laws in effect from time
to time. If for any reason whatsoever the interest or loan charges paid or
contracted to be paid in respect of the Loan shall exceed the maximum amounts
collectible under applicable laws in effect from time to time, then, ipso facto,
the obligation to pay such interest and/or loan charges shall be reduced to the
maximum amounts collectible under applicable laws in effect from time to time,
and any amounts collected by the Lender that exceeds such maximum amounts shall
be applied to the reduction of the principal balance of the Loan and/or refunded
to Borrower so that at no time shall the interest or loan charges paid or
payable in respect of the Loan exceed the maximum amounts permitted from time to
time by applicable law. This provision shall control every other provision
herein and in any and all other agreements and instruments now existing or
hereafter arising between Borrower and the Lender with respect to the Loan.
 
 
7

--------------------------------------------------------------------------------

 
 
2.5 Prepayment. Subject to the Subordination Agreement, the Borrower may, upon
two (2) Business Day’s prior written notice to the Lender, prepay the Loan in
whole or in part.
 
2.6 Subordination. Notwithstanding anything to the contrary herein, payment of
the Obligations shall, to the extent set forth in the Subordination Agreement,
be subordinate and junior in right of payment to the prior payment in full of
all obligations under the Senior Note, the provisions of which Subordination
Agreement are incorporated herein by reference and made a part hereof.
 
SECTION 3. CONDITIONS PRECEDENT
 
The obligation of the Lender to fund the Loan is subject to the following
conditions precedent:
 
3.1 Conditions to Initial Advance. The Borrower shall have delivered to the
Lender prior to the initial disbursement of the Loan the following:
 
(a) This Agreement;
 
(b) The Note;
 
(c) UCC-1 Financing Statement to be filed at the office of the Delaware
Secretary of State and such other offices as Lender may require;
 
(d) Copies of the resolutions of the Board of Directors of the Borrower,
certified by the Borrower’s secretary as of the date of Closing, authorizing the
execution, delivery and performance of this Agreement and, as applicable, the
Loan Documents and each other document to be delivered pursuant hereto;
 
(e) A copy, certified as of the most recent date practicable, by the Delaware
Secretary of State of Borrower’s certificate of incorporation together with a
certificate dated the date of the Closing of Borrower’s secretary to the effect
that such documents have not been amended since the date of the Secretary of
State’s certification;
 
(f) A copy of Borrower’s Bylaws certified by Borrower’s secretary as of the date
of the Closing;
 
(g) A certificate dated as of the date of the Closing of the secretary of the
Borrower as to the incumbency and signatures of its officers executing the Loan
Documents;
 
(h) A Certificate, as of the most recent date practicable, of the Delaware
Secretary of State as to the existence and good standing of Borrower;
 
(i) The Subordination Agreement, in form and substance satisfactory to Lender,
executed by Borrower, Lender and Castlerigg Master Investments Ltd. 
 
 
8

--------------------------------------------------------------------------------

 
 
(j) A certificate, dated the date of the Closing, signed by the president, vice
president, chief financial officer, or corporate controller of the Borrower to
the effect that:
 
(i) The representations and warranties set forth within Section 5 are true as of
the date of the Closing;
 
(ii) No Event of Default or Unmatured Default has occurred as of such date; and
 
(iii) All of the Loan Documents are in full force and effect.
 
3.2 Legal Matters. At the time of the Closing and thereafter, all legal matters
incidental to the Loan shall be satisfactory to Lender and its counsel.
 
SECTION 4. COLLATERAL SECURITY
 
4.1 Composition of the Collateral. The property in which a security interest is
granted pursuant to the provisions of Sections 4.2 and 4.3 shall constitute the
“Collateral”. The Collateral, together with all of the Borrower’s other property
of any kind, both real and personal, held by, assigned to, mortgaged to or
conveyed in favor of the Lender, shall stand as one general, continuing
collateral security for all Obligations and may be retained by the Lender until
all Obligations have been satisfied in full.
 
4.2 Rights in Property Held by the Lender. As security for the prompt
satisfaction of all Obligations, the Borrower hereby grants the Lender a lien on
and a security interest in, all amounts that may be owing from time to time by
the Lender to the Borrower in any capacity, including, but without limitation,
any balance or share belonging to the Borrower of any deposit or other account
with the Lender, which lien and security interest shall be independent of any
right of set-off which the Lender may have.
 
4.3 Rights in Property of the Borrower. As further security for the prompt
satisfaction of all Obligations, the Borrower hereby grants the Lender a lien
upon and security interest in all of the following, wherever located, whether
now owned or hereafter acquired, together with all substitutions, replacements,
improvements, accessions or appurtenances thereto, and proceeds (including,
without limitation, insurance proceeds) thereof:
 
(a) Accounts;
(b)  Chattel Paper;
(c)  Documents;
(d)  Equipment;
(e)  General Intangibles;
(f)  Instruments;
(g)  Inventory; and
(h) All Records pertaining thereto or to any other Collateral; and
(i) any other personal property, whether tangible or intangible, now owned or
hereafter acquired by Borrower.
 
 
9

--------------------------------------------------------------------------------

 
 
4.4 Priority of Liens. The foregoing liens shall be first priority liens except
for (a) liens with respect to the Senior Note, and (b) any Permitted Liens on
assets which have priority or would have priority by the operation of Laws.
 
4.5 Financing Statements.
 
(a) The Borrower will pay or reimburse the Lender for all costs and taxes of
filing or recording the same in such public offices as the Lender may designate,
and reimburse the Lender for performing subsequent verification searches
following Closing in each applicable jurisdiction.
 
(b) The Borrower hereby authorizes the Lender to file any Financing Statement
and to perform all other acts that the Lender deems appropriate to perfect and
continue the Lender’s security interest in, and to protect and preserve, the
Collateral.
 
SECTION 5. REPRESENTATIONS AND WARRANTIES
 
To induce the Lender to enter into this Agreement, the Borrower represents and
warrants to Lender as follows:
 
5.1 Due Organization and Qualification. Except as set forth on Schedule 5.1
hereto, the Borrower is a corporation duly organized, validly existing and in
good standing under the Laws of the State of Delaware; the Borrower has no
Subsidiaries; the Borrower has the lawful power to own its properties and to
engage in the business it conducts, and is duly qualified and in good standing
in the jurisdictions wherein the nature of the business transacted by it or
property owned by it makes such qualification necessary;
 
5.2 No Conflicting Agreement. The Borrower is not in default with respect to any
existing Indebtedness, and the making and performance of the Loan Documents will
not (immediately, or with the passage of time or the giving of notice, or both):
 
(a) Violate any provisions of the Constituent Documents of the Borrower, any
provisions of any other documents related to the existing Indebtedness of
Borrower (other than violations that have been waived in writing), or violate
any Laws, or result in a default under any material contract, agreement, or
instrument to which the Borrower is a party or by which the Borrower or any of
its property is bound; or
 
(b) Result in the creation or imposition of any security interest in, or lien or
encumbrance upon, any of the assets of the Borrower except in favor of the
Lender;
 
5.3 Capacity. The Borrower has the power and authority to enter into and perform
the Loan Documents and to incur the Obligations herein and therein provided for,
and have taken all action necessary to authorize the execution, delivery, and
performance of the Loan Documents;
 
5.4 Binding Obligations. The Loan Documents are valid, binding, and enforceable
in accordance with their respective terms subject to the general principles of
equity (regardless of whether such question is considered in a proceeding in
equity or at law) and to applicable bankruptcy, insolvency, moratorium,
fraudulent or preferential conveyance and other similar laws affecting generally
the enforcement of creditors’ rights;
 
 
10

--------------------------------------------------------------------------------

 
 
5.5 Litigation. Except as set forth on Schedule 5.5 hereto, there is no pending
or, to Borrower’s knowledge, threatened order, notice, claim, litigation,
proceeding or investigation against or affecting the Borrower that could
reasonably be expected to result in a Material Adverse Effect;
 
5.6 Title. Except as set forth on Schedule 5.6 hereto, the Borrower has good and
marketable title to all of its assets, subject to no security interest,
encumbrance or lien, or the claims of any other Person except for Permitted
Liens and other liens securing Indebtedness, in the aggregate, of less than
$10,000;
 
5.7 Financial Statements. The Financial Statements, including any schedules and
notes pertaining thereto, have been prepared in accordance with GAAP
consistently applied, and fully and fairly present (subject, in the case of
interim Financial Statements to normal, year-end adjustments and the absence of
notes) the financial condition of the Borrower at the dates thereof and the
results of operations for the periods covered thereby, and there has been no
Material Adverse Change from December 31, 2007 to the date hereof;
 
5.8 Licenses; Compliance with Laws. Except to the extent that the failure to
comply would not result in a Material Adverse Effect, the Borrower, has complied
with all applicable Laws with respect to: (1) any licenses, restrictions,
specifications, or other requirement pertaining to services that the Borrower
performs; (2) the conduct of its business; (3) the use, maintenance, and
operation of the real and personal properties owned or leased by it; and (4)
health, safety, worker’s compensation, and equal employment opportunity;
 
5.9 Consents; Governmental Approvals. Each consent, approval or authorization
of, or filing, registration or qualification with, any Person required to be
obtained or effected by the Borrower in connection with the execution and
delivery of the Loan Documents or the undertaking or performance of any
obligation thereunder has been duly obtained or effected; further, no
authorization, consent, approval or other action by, and no notice to or filing
with, any governmental authority or regulatory body is required for the due
execution, delivery or performance by the Borrower of any Loan Documents to
which it is or will be a party, except for approvals which have been obtained
and are in full force and effect;
 
5.10 Survival. All of the representations and warranties set forth in Section 5
shall be true and correct when made and shall survive until all Obligations are
satisfied in full.
 
SECTION 6. AFFIRMATIVE COVENANTS
 
The Borrower hereby covenants as follows:
 
6.1 Use of Proceeds. The Borrower will use the proceeds of the Loan only for the
purposes permitted in Section 2.2, and will furnish the Lender such evidence as
it may reasonably require with respect to such use.
 
6.2 Financial Statements and Reports. The Borrower will furnish the Lender:
 
 
11

--------------------------------------------------------------------------------

 
 
(a) As soon as available and in any event within 90 days after the end of each
Fiscal Year of Borrower: (i) statements of cash flows of the Borrower for such
Fiscal Year; (ii) income statements of the Borrower for such Fiscal Year; and
(iii) balance sheets of the Borrower as of the end of such Fiscal Year - all in
reasonable detail, setting forth the corresponding figures as at the end of and
for the previous year, including supporting schedules, and audited by
independent public accountants of recognized standing, selected by Borrower and
reasonably satisfactory to Lender, and prepared in accordance with GAAP;
 
(b) As soon as available and in any event within 45 days after the close of each
of the first three fiscal quarters of each Fiscal Year of the Borrower: (i)
statements of cash flows of the Borrower for such year-to-date period; (ii)
income statements of the Borrower for such quarterly period; and (iii) balance
sheets of the Borrower as of the end of such quarterly period - all in
reasonable detail, subject to year-end audit adjustments and certified by the
president or principal financial officer of the Borrower to have been prepared
in accordance with GAAP consistently applied, except for any inconsistencies
explained in such certificate;
 
(c) As soon as available and in any event within 30 days after the close of each
month in each Fiscal Year of Borrower: (i) statements of cash flows of the
Borrower for such year-to-date period; (ii) income statements of the Borrower
for such monthly period; and (iii) balance sheets of the Borrower as of the end
of such monthly period - all in reasonable detail, subject to year-end audit
adjustments and certified by the president or principal financial officer of the
Borrower to have been prepared in accordance with GAAP consistently applied,
except for any inconsistencies explained in such certificate;
 
(d) Contemporaneously with the delivery of the financial statements referred to
in paragraphs (a), (b) and (c) above, a certificate of the president or chief
financial officer of the Borrower stating that: (i) such officer has
individually reviewed the provisions of this Agreement; (ii) a review of the
activities of the Borrower during such reporting period has been made by such
officer or under such officer’s supervision, with a view to determining whether
the Borrower has fulfilled its obligations under this Agreement; and (iii) to
the best of such officers’ knowledge after a reasonable investigation, the
Borrower has observed and performed each undertaking contained in this Agreement
and is not in default in the observance or performance of any of the provisions
hereof or, if the Borrower shall be so in default, specifying all such defaults
and events of which such officer may have knowledge;
 
(e) Immediately upon receipt of the same by Borrower, copies of all management
letters and any other reports which are submitted to the Borrower by its
independent accountants in connection with any annual or interim audit of the
Records of the Borrower by such accountants;
 
(f) On or before April 30 of each year, a proforma budget (including both
projected maintenance Capital Expenditures and other Capital Expenditures) for
such Fiscal Year, in form reasonably satisfactory to the Lender; and
 
(g) From time to time such additional information regarding the financial
condition or business of the Borrower as the Lender may reasonably request.
 
 
12

--------------------------------------------------------------------------------

 
 
6.3 Taxes; Copies of Returns. The Borrower will pay, prior to delinquency, all
taxes, assessments and charges or levies imposed upon it or on any of its
property or which it is required to withhold or pay over, except where contested
in good faith by appropriate proceedings with adequate security therefor having
been set aside in a manner satisfactory to Lender. The Borrower will pay or
cause to be paid, all such taxes, assessments, charges or levies forthwith
whenever foreclosure on any lien that attaches (or security therefor) appears
imminent. Within ten (10) days of Lender’s request therefor, the Borrower will
furnish the Lender with copies of federal income tax returns filed.
 
6.4 Records and Inspection. The Borrower will, upon the request by the Lender,
make available during regular business hours any of its business Records for
inspection by duly authorized representatives of the Lender, and will furnish
the Lender any information regarding their business affairs and financial
condition within a reasonable time after written request therefor.
 
6.5 Maintenance of Existence; Compliance with Laws; Licenses. The Borrower will
take all necessary steps to renew, keep in full force and effect, and preserve
their corporate existence, good standing, and franchises, and will comply in all
respects with all present and future Laws applicable to them except to the
extent that a failure to do so would not have or cause to occur a Material
Adverse Effect.
 
6.6 Ordinary Course; Pledge of Notes. The Borrower will keep accurate and
complete Records of its Accounts, consistent with sound business practices. The
Borrower will collect its Accounts only in the ordinary course of business.
 
6.7 Notice of Default. The Borrower will notify Lender immediately if it becomes
aware of the occurrence of any Event of Default or of any fact, condition or
event that only with the giving of notice or passage of time or both, could
reasonably be expected to become an Event of Default, or of the failure of the
Borrower to observe any of its undertakings hereunder.
 
6.8 Notice of Name Change or State of Incorporation. The Borrower will notify
Lender, with a copy to Castlerigg Master Investments Ltd., thirty (30) days in
advance of any change in (i) the name of the Borrower, or (ii) any change in the
state of incorporation of Borrower. Prior to establishing any new place of
business, if requested by Lender, Borrower will deliver to Lender a landlord’s
agreement in form and substance satisfactory to Lender.
 
6.9 Exclusivity. In further consideration for the execution of this Agreement by
Lender and as an inducement for the Lender to make the Loan available to
Borrower, during the period of time that the Loan is outstanding, Borrower
agrees that Borrower shall notify the Lender of any Proposed Equity Offering (as
defined below), at the time such proposal is made but in no event less than
fifteen (15) days prior to the closing of such Proposed Equity Offering. Subject
to the right of first refusal granted to Castlerigg Master Investments, Ltd.
pursuant to Section 4(o)(iii) of that certain Securities Purchase Agreement,
dated as of December 31, 2007 (the “Securities Purchase Agreement”), the Lender
shall have the right to purchase up to 100% of the shares not purchased by
Castlerigg Master Investments, Ltd. on the same terms and conditions as offered
in the Proposed Equity Offering. If the Lender does not respond within 15
business days of being notified of such a Proposed Equity Offering, or declines
to purchase all or a portion of such securities, then that portion which is not
purchased by Lender may be offered to other parties on terms no less favorable
to the Borrower for a period of 120 calendar days.
 
 
13

--------------------------------------------------------------------------------

 
 
In addition, subject to the provisions contained in Section 4(o)(ii) of the
Securities Purchase Agreement and the provisions contained in that certain
Registration Rights Agreement dated as of December 31, 2007 by and between the
Borrower and Castlerigg Master Investments, Ltd., the Borrower will grant the
Lender any rights of first refusal or registration rights granted to subsequent
purchasers of the Borrower’s equity securities to the extent that such
subsequent rights are superior, in good faith judgment of the Lender, to those
granted in connection with this Agreement.
 
Proposed Equity Offering shall mean an offering by the Borrower of (a) shares of
common stock or preferred stock (whether now authorized or hereafter authorized
and issued in any context), (b) shares of common stock issued or issuable upon
conversion of any preferred stock, or (c) shares of common stock issued or
issuable upon exercise or conversion, as applicable, of stock options, warrants
or other convertible securities of the Borrower, to any party. Notwithstanding
the foregoing, a Proposed Equity Offering shall not include securities issued:
(a) pursuant to any compensatory stock or option plan duly adopted for such
purpose by the members of the board of directors of the Borrower, (b) upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of common stock of the Borrower
issued and outstanding on the date of this Agreement, (c) pursuant to strategic
acquisitions or (d) to secure equipment financing.
 
6.10 Covenant to Negotiate in Good Faith. In further consideration for the
execution of this Agreement by Lender and as an inducement for the Lender to
make the Loan available to Borrower, Borrower agrees to negotiate with Lender,
in good faith, additional terms with respect to Lender’s investment in the
Borrower, subject to the rights of the holder of the Senior Note.
 
SECTION 7. NEGATIVE COVENANTS
 
Borrower hereby covenants and agrees as follows:
 
7.1 Merger or Reorganization. Borrower will not enter into any merger,
consolidation, reorganization or recapitalization except as permitted under the
Senior Note as in effect on the date hereof.
 
7.2 Sale of Assets. Except as otherwise permitted under the Senior Note,
Borrower will not sell, transfer, lease or otherwise dispose of all or any
material part of its assets; provided, however, that Borrower may in the
ordinary course of business (i) replace damaged, obsolete or worn Equipment with
Equipment of similar value and use, or (ii) dispose of assets representing no
more than 5% of its consolidated total assets.
 
7.3 Encumbrances. The Borrower will not: (1) mortgage, pledge, grant or permit
to exist a security interest in or lien upon any of its assets of any kind, now
owned or hereafter acquired, except for Permitted Liens, or (2) except for any
restrictions set forth in the Senior Notes, covenant or agree with any Person
other than the Lender not to mortgage, pledge, or grant a security-interest in
or a lien upon its assets; provided that Borrower may make such covenant or
agreement with respect to assets securing Purchase Money Indebtedness or
Capitalized Lease Obligations incurred in accordance with Section 7.4 of this
Agreement.
 
 
14

--------------------------------------------------------------------------------

 
 
7.4 Debts and Other Obligations. The Borrower will not incur, create, assume, or
permit to exist any Indebtedness except: (1) the Loan, (2) Indebtedness
evidenced by the Senior Note, (3) trade Indebtedness incurred in the ordinary
course of business; (4) Indebtedness secured by Permitted Liens; and (5)
Capitalized Lease Obligations and/or Purchase Money Indebtedness to the extent
permitted under the Senior Notes. Except for the Senior Notes, Borrower will not
prepay, in whole or in part, any existing Indebtedness of the Borrower if at the
time such payment is due or is otherwise made, or after giving effect to such
payment, an event constituting an Unmatured Default or Event of Default has
occurred and is continuing.
 
7.5 Borrower Distributions. The Borrower will not make any Borrower
Distributions without the prior express written consent of the Lender, other
than (i) as otherwise required under the Senior Note, and (ii) the redemption of
up to 350,000 shares of common stock held by former holders of the Series A
Preferred Stock of RxElite Holdings Inc. that is due within fifty (50) days of
December 31, 2008 at a redemption price of $4.00 per share, until payment in
full of all Obligations of the Borrower outstanding pursuant to the Loan
Documents.
 
SECTION 8. DEFAULT
 
8.1 Events of Default. The occurrence of any one or more of the following events
shall constitute an “Event of Default” hereunder:
 
(a) The Borrower shall fail to pay within one (1) Business Day of the date when
due any installment of principal or interest payable hereunder, or shall fail to
pay within two (2) Business Days of written notice any fee payable hereunder.
 
(b) The Borrower shall fail to observe or perform any obligation or covenant to
be observed or performed by it, jointly or severally, under any of the Loan
Documents; provided, however, if such failure is not related to the breach of
any negative covenant in Section 7 of this Agreement, Borrower shall have
fifteen (15) days after such Person’s knowledge of such breach to cure or cause
to be cured such failure.
 
(c) The Borrower shall fail to pay any Indebtedness for borrowed money (whether
direct or indirect, including guarantees of borrowed money due from
Subsidiaries) due any Person other than Lender and such failure shall continue
beyond any applicable grace period and shall equal or exceed, either
individually or in the aggregate, $100,000.00 in amount.
 
(d) A Material Adverse Effect shall result from any breach of or event of
default arising under any agreement binding the Borrower, as determined by
Lender in its reasonable discretion.
 
 
15

--------------------------------------------------------------------------------

 
 
(e) Any financial statement, representation, warranty or certificate made or
furnished by Borrower in connection with this Agreement or the Loan, or as
inducement to the Lender to enter into this Agreement, or in any separate
statement or document to be delivered hereunder to the Lender, shall be
materially false, incorrect, or incomplete when made, in light of the
circumstances under which it was made.
 
(f) The Borrower shall admit its inability to pay debts as they mature, or shall
make an assignment for the benefit of its or any of its creditors.
 
(g) Proceedings in bankruptcy, or for reorganization of Borrower or for the
readjustment of any of its debts, under the United States Bankruptcy Code, as
amended, or any part thereof, or under any other Laws, whether state or federal,
for the relief of debtors, now or hereafter existing, shall be commenced by the
Borrower or shall be commenced against the Borrower and not dismissed within
thirty (30) days of such an involuntary filing.
 
(h) A receiver or trustee shall be appointed for the Borrower or for any
substantial part of its assets, or any proceedings shall be instituted for the
dissolution or the full or partial liquidation of the Borrower.
 
(i) The Borrower shall discontinue its business or materially change the nature
of its business.
 
(j) A judgment creditor of the Borrower shall obtain possession of any
Collateral or other assets by any means, including, but without limitation,
levy, distraint, replevin or self-help.
 
(k) Any proceeding shall be instituted against the Borrower, which is likely
(taking into account the probability of an adverse determination and the
exhausting of all appeals) to have a Material Adverse Effect, as determined by
Lender in its reasonable discretion.
 
(l) The Borrower shall default beyond any applicable grace period in any other
Indebtedness (excluding the Obligations) owed to the Lender, or any of them, or
under any other agreements for credit or borrowed money it may have with Lender,
jointly or severally, directly or indirectly, whether matured or unmatured.
 
(m) RxElite Holdings Inc. or any other party to the Minrad Contract defaults
thereunder or the Minrad Contract is terminated.
 
8.2 Acceleration. Upon the occurrence of any of such Events of Default, the
Lender may, at its option, immediately terminate the obligation to make any
further advances and/or declare the principal and interest accrued on the Note
and all other Obligations to be immediately due and payable, whereupon, subject
to the terms of the Subordination Agreement, the same shall become forthwith due
and payable, without presentment, demand, protest, or any notice of any kind
except as set forth above; provided, that in the case of the Events of Default
specified in clause (f), (g) or (h) above with respect to Borrower, without any
notice to Borrower or any act by the Lender, the Note and all other Obligations
shall, subject to the terms of the Subordination Agreement, become immediately
due and payable without presentment, demand, protest or other notice of any
kind, all of which are waived by the Borrower. In addition, and regardless of
whether the Note has been accelerated, the Lender may upon the occurrence of any
Event of Default elect to charge interest at the Default Rate set forth in the
Note.
 
 
16

--------------------------------------------------------------------------------

 
 
8.3 Remedies. After any acceleration, as provided for in Section 8.2, the
Lender, subject to the terms of the Subordination Agreement, shall have, in
addition to the rights and remedies given it by the Loan Documents, all those
allowed by all applicable Laws, including, but without limitation, the UCC as
enacted in any jurisdiction in which any Collateral may be located. Without
limiting the generality of the foregoing, the Lender may, subject to the terms
of the Subordination Agreement, immediately, without demand of performance and
without other notice (except as specifically required by the Loan Documents) or
demand whatsoever to the Borrower, all of which are hereby expressly waived, and
without advertisement, sell at public or private sale, in any manner and at any
location authorized by Laws, or otherwise realize upon, the whole, or, from time
to time, any part of the Collateral, or any interest which the Borrower may have
therein. After deducting from the proceeds of sale or other disposition of the
Collateral all expenses (including all reasonable expenses for legal services),
the Lender shall apply such proceeds toward the satisfaction of the Obligations.
Any remainder of the proceeds after satisfaction in full of the Obligations
shall be distributed as required by applicable Laws. Notice of any sale or other
disposition shall be given to the Borrower at least ten (10) days before the
time of any intended public sale or of the time after which any intended private
sale or other disposition of the Collateral is to be made, which the Borrower
hereby agrees shall be reasonable notice of such sale or other disposition. The
Borrower agrees to assemble, or to cause to be assembled, at its own expense,
the Collateral at such place or places as the Lender shall designate. At any
such sale or other disposition, the Lender may, to the extent permissible under
applicable Laws, purchase the whole or any part of the Collateral, free from any
right of redemption on the part of the Borrower, which right is hereby expressly
waived and released.
 
Without limiting the generality of any of the rights and remedies conferred upon
the Lender under this Section 8.3, the Lender may, to the full extent permitted
by applicable Laws and subject to the terms of the Subordination Agreement:
 
(a) Enter upon the premises of the Borrower, exclude therefrom the Borrower, any
Subsidiary or any officer or employee thereof, and take immediate possession of
the Collateral, either personally or by means of a receiver appointed by a court
of competent jurisdiction, using all necessary and lawful self-help to do so;
 
(b) At the Lender’s option, use, operate, manage and control the Collateral in
any lawful manner;
 
(c) Collect and receive all receivables, rents, income, revenue, earnings,
issues and profits therefrom; and
 
(d) Maintain, repair, renovate, alter or remove the Collateral as the Lender may
determine in its discretion.
 
SECTION 9. MISCELLANEOUS
 
9.1 Construction. The provisions of this Agreement shall be in addition to those
of any guaranty, pledge or security agreement, note or other evidence of
liability held by the Lender, all of which shall be construed as complementary
to each other; provided, in the event of any inconsistency, the provisions of
this Agreement shall control. Nothing herein contained shall prevent the Lender
from enforcing any or all other notes, guaranties, pledge or security agreements
in accordance with their respective terms.
 
 
17

--------------------------------------------------------------------------------

 
 
9.2 Further Assurance. From time to time, the Borrower will execute and deliver
to the Lender such additional documents and will provide such additional
information as the Lender may reasonably require to carry out the terms of this
Agreement and be informed of the Borrower’s operations, business and condition
 
9.3 Enforcement and Waiver by the Lender. The Lender shall have the right at all
times to enforce the provisions of the Loan Documents in strict accordance with
the terms thereof, notwithstanding any conduct or custom on the part of the
Lender in refraining from so doing at any time or times. The failure of the
Lender at any time or times to enforce their rights under such provisions,
strictly in accordance with the same, shall not be construed as having created a
custom in any way or manner contrary to specific provisions of the Loan
Documents or as having in any way or manner modified or waived the same. All
rights and remedies of the Lender is cumulative and concurrent and the exercise
of one right or remedy shall not be deemed a waiver or release of any other
right or remedy.
 
9.4 Expenses of the Lender. The Borrower will, on demand, reimburse the Lender
for all out-of-pocket expenses, including the reasonable fees and expenses of
legal counsel for the Lender, incurred by the Lender in connection with the
preparation, administration, amendment, modification, or enforcement of the Loan
Documents and the collection or attempted collection of the Note.
 
9.5 Notices. Any notices or consents required or permitted by this Agreement
shall be in writing and shall be deemed delivered when delivered in person, or
when sent by certified mail, postage prepaid, return receipt requested, by
overnight courier service, or by facsimile to the address and/or telecopy number
as follows, unless such address or number is changed by written notice
hereunder.
 



(a) If to the Borrower:
RxElite, Inc.

1404 North Main Street, Suite 200
Meridian, Idaho 83642
Attn: Jonathan Houssian
Telecopy: (208) 288-1191



with a copy (which shall not constitute notice) to:
Haynes and Boone, LLP

153 East 53rd Street, Suite 4900
New York, New York 10022
Attn: Harvey J. Kesner, Esq.
Telecopy: (212) 918-8989
 
 
18

--------------------------------------------------------------------------------

 



(b) If to the Lender:
NPIL Pharma Inc.

   
379 Thornall Street, 1st Floor
Alfieri Building
Edison, New Jersey 08837
Attn: R. Ananthanarayanan, President
Telecopy: 732-388-4013
Telephone: 732-549-9451

 

with a copy (which shall not constitute notice) to:
Ashurst LLP

   
Broadwalk House
5 Appold Street
London EC2A 2HA UK
Attention: Andrew Edge
Telecopy: +44 (0)20 7638 1112

 

with a copy (which shall not constitute notice) to:
Waller Lansden Dortch & Davis LLP

   
511 Union Street, Suite 2700
Nashville, Tennessee 37219
Attention: Robert L. Harris
Jessica Green Gichner
Telecopy: (615) 244-6804

 
9.6 Waiver and Release. To the maximum extent permitted by applicable Laws, the
Borrower:
 
(a)  Waives: (1) protest of all commercial paper at any time held by the Lender
on which the Borrower is in any way liable; and (2) notice and opportunity to be
heard, after acceleration in the manner provided in Section 8.2, before exercise
by the Lender of the remedies of self-help, set-off, or of other summary
procedures permitted by any applicable Laws or by any agreement with the
Borrower, and, except where required hereby or by any applicable Laws, notice of
any other action taken by the Lender; and
 
(b) Releases the Lender, and its officers, directors, attorneys, employees, and
agents from all claims for loss or damage caused by any act or omission on the
part of any of them except for gross negligence, recklessness or willful
misconduct.
 
9.7 Indemnification. Borrower hereby indemnifies and holds the Lender, and its
officers, directors, employees and agents free and harmless from and against any
and all actions, causes of action, suits, losses, liabilities and damages, and
expenses in connection therewith, including, without limitation, reasonable
counsel fees and disbursements, incurred by the Lender as a result of, or
arising out of, or relating to the execution, delivery, performance or
enforcement of the Loan Documents or any instrument contemplated therein, except
for the Lender’s gross negligence or willful misconduct. If and to the extent
that the foregoing undertaking may be unenforceable for any reason, Borrower
hereby agrees to make the maximum contribution to the payment and satisfaction
of such liabilities and costs permitted under applicable Laws.
 
 
19

--------------------------------------------------------------------------------

 
 
9.8 Applicable Laws. The Laws of the State of Delaware, other than its conflicts
of laws rules, shall govern the construction and interpretation of this
Agreement and the validity and enforceability of this Agreement, and of its
provisions and the transactions pursuant to this Agreement.
 
9.9 Binding Effect, Assignment and Entire Agreement. This Agreement shall inure
to the benefit of, and shall be binding upon, the respective successors and
permitted assigns of the parties hereto. The Borrower has no right to assign any
of its rights or obligations hereunder without the prior written consent of the
Lender. This Agreement and the documents executed and delivered pursuant hereto
constitute the entire agreement between the parties, and supersede all prior
agreements and understandings among the parties hereto. This Agreement may be
amended only by a writing signed on behalf of each party.
 
9.10 Severability. If any provision of this Agreement shall be held invalid
under any applicable Laws, such invalidity shall not affect any other provision
of this Agreement that can be given effect without the invalid provision, and,
to this end, the provisions hereof are severable.
 
9.11 Counterparts. This Agreement may be executed by the parties independently
in any number of counterparts, all of which together shall constitute but one
and the same instrument which is valid and effective as if all parties had
executed the same counterpart.
 
9.12 Venue. It is agreed that venue for any action arising in connection with
this Agreement or the Obligations secured hereby shall lie exclusively with
courts sitting in the State of Delaware, unless the Lender otherwise agrees in
writing.
 
9.13 Right of Setoff. Borrower acknowledges that Lender shall retain its common
law right of setoff with respect to any of the Obligations.
 
(Remainder of Page Intentionally Left Blank)
 
 
20

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.



 
BORROWER:
     
RXELITE, INC.
     
BY:___________________________________
     
TITLE:_________________________________

 
 
 

--------------------------------------------------------------------------------

 


 
LENDER:
 
NPIL PHARMA INC.
     
BY:__________________________________
     
TITLE:________________________________

 
 
 

--------------------------------------------------------------------------------

 
 